Application by the Grievance Committee for the Ninth Judicial District, pursuant to statute (Judiciary Law § 90 [7]), to institute a disciplinary proceeding in this court against Kevin P. Corcoran, an attorney and counselor-at-law, admitted in this court on May 12, 1982, based upon acts of professional misconduct set forth in the Committee’s report dated June 25, 1987; and motion by petitioner to suspend the respondent from the practice of law (pursuant to section 691.4 [Z] of the rules governing the conduct of attorneys of this court [22 NYCRR 691.4 (Z)]) pending the determination of this disciplinary proceeding, on ground that respondent has willfully failed to comply with the lawful demands of petitioner.
And the respondent having failed to appear or oppose said motion, it is
Ordered that the application is granted; the Grievance Committee for the Ninth Judicial District is authorized to institute and prosecute a disciplinary proceeding against Kevin P. Corcoran, upon the charges set forth in the Committee’s report dated June 25, 1987, and it is further,
*480Ordered that Gary L. Casella, Esq., Chief Counsel to the Grievance Committee for the Ninth Judicial District, 200 Bloomingdale Road, White Plains, New York, 10605, is hereby appointed as attorney for the petitioner in such proceeding.
Ordered that the petitioner’s motion to suspend the respondent is hereby granted, and it is further,
Ordered that, effective September 29, 1987, the respondent Kevin P. Corcoran is hereby suspended from the practice of law, pending the further order of this court, and it is further,
Ordered that the said Kevin P. Corcoran be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law, and it is further,
Ordered and directed that the respondent Kevin P. Corcoran shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Niehoff, JJ., concur.